Citation Nr: 0427161	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 0 percent 
for service-connected acne, upper back.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1943 
until April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the assignment of a 0 
percent disability evaluation for service-connected acne, 
upper back and also denied service connection for tinea 
pedis.

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims of entitlement to an 
increased rating greater than 0 percent for service-connected 
acne, upper back and service connection for tinea pedis.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The Board initially notes that effective August 30, 2002, VA 
revised 38 C.F.R. § 4.118, Diagnostic Code Series 7800, or 
the criteria for diagnosing and evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  Therefore, the 
Board concludes that the appellant must be provided notice of 
the amended regulations.

The duty to assist also includes providing the appellant with 
a current VA examination.  Therefore, the appellant should be 
provided with a VA reexamination to determine the current 
severity of his acne upper back, and the nature and etiology 
of any current skin disability of the feet, to include tinea 
pedis.  38 C.F.R. § 3.159(c)(4) (2003).  The Board notes 
that, although the most recent VA examination was provided in 
July 2001, a reexamination is necessary because the previous 
examination did not address the change in the rating criteria 
for evaluating skin disorders or the nature and etiology of 
any current skin disability of the feet, to include tinea 
pedis.

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination by a physician with the 
appropriate expertise in diagnosing and 
evaluating skin disabilities.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a) What is the current severity of the 
appellant's current acne, upper back?  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's service-connected acne, 
upper back.  In addition, the examiner 
must also address the presence or 
absence of the specific criteria set 
forth in VA's rating schedule for 
evaluating skin disabilities, to 
include, but not limited to, the size 
and location of any exfoliation, 
exudation, itching, lesions, 
disfigurement, ulceration, crusting, and 
systemic or nervous manifestations.

b) With respect to the amended criteria 
for evaluating skin disabilities, the 
examiner should specifically comment 
upon the percentage of the body affected 
by the appellant's acne, upper back as 
well as the need for and frequency of 
any therapy during the past twelve month 
period.

c) Provide diagnoses for any current 
skin disability of the feet.  The 
examiner should specifically comment 
upon the presence or absence of tinea 
pedis.

d) The examiner should then render an 
opinion as to whether it is "at least 
as likely as not" that any current skin 
disability of the feet, to include tinea 
pedis was the result of an in-service 
injury or disease indicated within the 
claims file?

e) The examiner should also render an 
opinion as to whether it is "at least 
as likely as not" that any current skin 
disability of the feet, to include tinea 
pedis was either (a) caused by or (b) 
aggravated by the appellant's service-
connected acne, upper back.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claims for a higher 
rating for his service-connected acne, upper 
back and entitlement to service connection 
for tinea pedis should then be reconsidered.  
If the benefits sought on appeal remain 
denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  See above discussion regarding 
changes to the criteria for evaluating skin 
disorders.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




